Citation Nr: 0826502	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  03-37 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella, right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella, left knee.

3.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of L5-S1 with scoliosis and 
accentuation of lumbar lordosis with recurrent low back pain.

4.  Entitlement to a compensable evaluation for external 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1981 to December 
1987, plus six years and four months of prior active service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2002 by the 
Department of Veterans Affairs (VA) San Diego, California, 
Regional Office (RO).  The veteran's claims file was 
subsequently transferred to the Montgomery, Alabama RO.

The veteran requested a hearing before a decision review 
officer (DRO) in connection with the issues of entitlement to 
an increased disability evaluation for chondromalacia patella 
of the knees bilaterally and degenerative disc disease.  The 
hearing was scheduled and subsequently held in July 2004.  
The veteran testified before the DRO at that time and the 
hearing transcript is of record.

The veteran also requested a Travel Board hearing on two 
separate occasions in connection with the current claims.  
The first hearing was scheduled for August 2007, but the 
veteran failed to report for the hearing.  It was later 
determined that the RO mailed the hearing notice to the 
incorrect address.  To rectify this error, the Board remanded 
the veteran's case in March 2008 with instructions to 
schedule the veteran for a new Travel Board hearing.  The 
second hearing was subsequently scheduled for June 2008.  
However, the veteran cancelled the hearing in June 2008 and 
made no attempt to reschedule it.  Thus, the Board finds the 
veteran's request for a Travel Board hearing to be withdrawn.  
38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  The veteran's service-connected bilateral chondromalacia 
is manifested by full extension to 0 degrees, flexion to 130 
degrees, and crepitus.  There is no evidence of ankylosis, 
subluxation, or lateral instability.   

2.  The veteran's service-connected back disability is 
manifested by subjective complaints of chronic low back pain, 
painful motion, radiating pain to the legs, and muscle 
spasms, as well as objective clinical findings of muscle 
spasms and mildly decreased range of motion on flexion.

3.  The veteran's external hemorrhoids are not large or 
thrombotic irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences, nor are they 
manifested by persistent bleeding and secondary anemia, or 
with fissures.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for chondromalacia patella of the right knee are not 
met.  38 U.S.C.A. § 1155 (West 2002); C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for chondromalacia patella of the left knee are not 
met.  38 U.S.C.A. § 1155 (West 2002); C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2007).
 
3.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of L5-S1 with scoliosis and 
accentuation of lumbar lordosis with recurrent low back pain 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Code 5293 (effective prior to 
September 26, 2003); Diagnostic Code 5237 (effective 
September 26, 2003).

4.  The criteria for a compensable evaluation for external 
hemorrhoids are not met.  38 U.S.C.A. § 1155 (West 2002); 
C.F.R. § 4.114, Diagnostic Codes 7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Generally, "pyramiding," the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided.  38 C.F.R. § 4.14 (2007).  A single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Based upon the guidance of the Court in Hart, the Board has 
considered whether staged ratings are appropriate in this 
instance.  The Board finds that staged ratings are not 
warranted in this case.  

I.  Bilateral Chondromalacia Patella of the Knees

The veteran contends in this case that his service-connected 
bilateral knee disability has worsened and that this decline 
warrants a higher disability evaluation.  The veteran was 
originally granted service connection in a rating decision 
dated August 1989 for bilateral chondromalacia of the knees.  
The RO separately evaluated the veteran's bilateral knee 
disability under Diagnostic Code 5257 as 10 percent 
disabling, effective May 23, 1989.  The rating decision 
currently on appeal dated November 2002 confirmed and 
continued the veteran's bilateral knee disability evaluation. 

The Board notes that chondromalacia is not listed in the 
rating schedule.  However, 38 C.F.R. § 4.20 (2007) provides 
that unlisted disabilities can be rated under a closely 
related disease or injury in which not only the functions, 
but the anatomical localization and symptomatology are 
closely analogous.  Thus, the veteran's chondromalacia is 
rated by analogy under Diagnostic Code 5257, impairment of 
knee resulting in recurrent subluxation or lateral 
instability.

Diagnostic Code 5257 requires a 10 percent evaluation for 
slight recurrent subluxation or lateral instability.  A 20 
percent evaluation is assigned for moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
is assigned for severe recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2007).

The United States Court of Appeals for Veterans Claims 
(Court)  has also emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in the reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Board has reviewed all of the evidence of record.  The 
first pertinent evidence of record is dated December 2001.  
The veteran presented to VA at that time for the purpose of 
establishing care.  The examiner described the veteran's knee 
pain as "stable."

The veteran was afforded a VA contract Compensation and 
Pension (C&P) Examination in July 2002.  At the time of the 
examination, the veteran reported bilateral knee pain.  The 
veteran described the pain as a sharp, locking, intermittent 
pain.  The pain occurred weekly, lasted for a few hours, and 
was exacerbated by walking, standing, sitting, stooping, or 
overuse.  The veteran obtained some relief with Aspirin or 
Tylenol, and rest.  He denied using prosthetic implants or 
undergoing any physical therapy treatments for his bilateral 
knee disability.

Upon physical examination, the veteran was observed to be 
able to get on and off the examining table and change 
positions without difficulty.  The veteran's gait was normal.  
The examiner found no evidence of heat, swelling, redness, 
effusion, drainage, abnormal movement, instability, weakness, 
lack of endurance, incoordination, locking pain, subluxation, 
or deformity.  The examiner observed evidence of crepitus, 
more on the left than right, but found no evidence of 
ankylosis.  The McMurray and Drawer Tests were negative.   

Normal range of motion for the knee is to 140 degrees on 
flexion and to 0 degrees on extension.  38 C.F.R. § 4.71a, 
Plate II (2007).  Range of motion testing of the veteran's 
knees bilaterally was interpreted to be "grossly normal."  
Specifically, flexion of the left knee was to 137 degrees 
while flexion of the right knee was to 135 degrees.  
Extension was to 0 degrees bilaterally.  The examiner noted 
that the veteran's minimally decreased range of motion was 
the result of pain and fatigue, with pain having a major 
functional impact.  The impression was chondromalacia patella 
with degenerative changes of the knees bilaterally, based on 
history.  With regard to the veteran's left knee, the 
examiner further opined that he had mildly deceased range of 
motion, but found that there was no impact on the veteran's 
usual occupation and daily activities.  Similarly, the 
examiner noted that the veteran's right knee showed decreased 
range of motion, but concluded that there was no impact on 
the veteran's usual occupation and daily activities.

In February 2003, the veteran underwent bilateral knee x-
rays.  The impression was possible minimal narrowing of the 
lateral compartment of the knee bilaterally.  No evidence of 
bony or joint space abnormality was found at that time.

The veteran testified before a decision review officer in 
July 2004.  In particular, the veteran testified that he used 
heat treatments and a variety of creams three to four times 
per week to alleviate his knee pain.  The veteran also 
indicated that he wore knee braces bilaterally, especially 
when he worked out or played racquetball.  The veteran stated 
that he worked as a truck driver, and that his knees would 
occasionally swell.  The veteran denied having bone spurs or 
that his kneecap was "slushing around."  Rather, the 
veteran stated that he was told by doctors that the cartilage 
was wearing thin.   

The veteran was afforded another VA C&P examination in May 
2006.  The examiner reviewed the veteran's claims file.  The 
veteran reported "constant" knee pain since 1988 and 
indicated that his knee pain was exacerbated by climbing in 
and out of his truck.  It was noted that the veteran worked 
as a truck driver.  The veteran denied seeking specialty 
treatment for his knee pain and the examiner noted that the 
veteran was rarely evaluated for this disability since his 
discharge from service.  The examiner acknowledged that the 
veteran was followed by VA, but that most of his primary care 
visits dealt with maintenance of his diabetes mellitus.

Upon physical examination, the examiner observed that the 
veteran was able to get in and out of a chair and on and off 
of the examining table with ease.  The veteran's gait was 
normal.  The examiner found no evidence of effusion, patellar 
signs, instability, crepitus, or other evidence of patellar 
abnormality.  There was also no evidence of increased 
limitation of motion due to weakness, fatigability, or 
incoordination following repetition.  The McMurray and Drawer 
Tests were negative.  Range of motion testing was from 0 to 
130 degrees bilaterally.  Diagnostic testing revealed no 
evidence of bony abnormality in either knee.  The impression 
was bilateral chondromalacia patella by history, noted in 
service medical records.  However, the examiner noted that a 
diagnosis of chondromalacia patella was not a valid clinical 
diagnosis in the absence of a magnetic resonance imaging 
(MRI) scan or arthroscopy.  The examiner stated that a more 
appropriate diagnosis would be retropatellar pain syndrome.    

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a disability 
evaluation in excess of 10 percent for chondromalacia in 
either knee.  As noted above, a 20 percent evaluation is 
assigned under Diagnostic Code 5257 for moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
is assigned for severe recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Here, however, the most recent VA C&P examination in May 2006 
found no evidence of recurrent subluxation or lateral 
instability.  Thus, the veteran is not entitled to an 
evaluation in excess of 10 percent under this code provision.

The Board has also considered evaluating the veteran's 
bilateral knee disability under other pertinent diagnostic 
codes, but the bulk of these diagnostic codes are not 
applicable in the veteran's case.  

For example, Diagnostic Code 5256 is not for application in 
this case because there is no evidence that the veteran was 
diagnosed as having ankylosis.  Diagnostic Codes 5258 and 
5259 are also not for application in the veteran's case.  
These particular diagnostic codes provide disability 
evaluations for semilunar dislocated cartilage with frequent 
episodes of locking, pain, and effusion into the joint or for 
symptomatic residuals following the removal of semilunar 
dislocated cartilage.  While the veteran in this case raised 
subjective complaints of locking and effusion, there is no 
clinical evidence to show that the veteran was diagnosed with 
or treated for semilunar dislocated cartilage or that he had 
symptomatic residuals following the removal of semilunar 
dislocated cartilage.

Diagnostic Code 5262 contemplates the rating of impairments 
of the tibia and fibula, while Diagnostic Code 5263 
contemplates the rating of genu recurvatum (acquired, 
traumatic, with weakness and insecurity in weightbearing 
objectively demonstrated).  Again, there is no evidence of 
record to show that the veteran was diagnosed with or treated 
for genu recurvatum or any impairments of the tibia or 
fibula.  Thus, these diagnostic code provisions are not 
applicable in this case.

The remaining diagnostic code provisions for consideration 
involve limitation of flexion (Diagnostic Code 5260) and 
limitation of extension (Diagnostic Code 5261).  Diagnostic 
Code 5260 provides a non-compensable rating where flexion is 
limited to 60 degrees.  A 10 percent evaluation is warranted 
where flexion is limited to 45 degrees, while a 20 percent 
evaluation is warranted where flexion is limited to 30 
degrees.  A 30 percent evaluation is warranted where flexion 
is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2007).

Under Diagnostic Code 5261, a non-compensable rating is 
warranted where extension is limited to five degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees, while a 20 percent evaluation is assigned where 
extension is limited to 15 degrees.  A 30 percent rating is 
assigned where extension is limited to 20 degrees.  A 40 
percent evaluation is warranted where extension is limited to 
30 degrees, and a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).

As noted above, normal range of motion for the knee is to 140 
degrees on flexion and to 0 degrees on extension.  38 C.F.R. 
§ 4.71a, Plate II (2007).   The veteran's range of motion on 
flexion and extension was tested in May 2006 during the most 
recent VA C&P examination.  Flexion of the veteran's knees 
bilaterally was to 130 degrees, while extension was to 0 
degrees bilaterally.  Regrettably, neither the veteran's 
range of motion on flexion nor extension entitle him to a 
compensable evaluation under Diagnostic Codes 5260 or 5261.

The Board must also consider whether the evidence of record 
warrants a separate compensable rating for arthritis of the 
knees.  When a knee disorder is already rated under 
Diagnostic Code 5257, a separate rating may be assigned if 
the veteran has limitation of motion which is at least non-
compensable under Diagnostic Codes 5260 or 5261.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003; VAOPGCPREC 23-97 
(1997); VAOPGCPREC 09-98 (1998).  Diagnostic Code 5003 
requires that degenerative arthritis be established by x-ray 
findings.  In this case, the Board notes that the veteran was 
afforded bilateral knee x-rays in February 2003 and May 2006.    
While the x-rays taken in February 2003 showed possible 
minimal narrowing of the lateral compartment of the knee 
bilaterally, the May 2006 x-rays showed no evidence of bony 
abnormality in either knee.  In either case, the veteran was 
not diagnosed as having arthritis; thus, he is not entitled 
to a separate 10 percent evaluation under Diagnostic Code 
5003.

The Board has also considered whether there is additional 
functional loss due to flare-ups, fatigability, 
incoordination and pain on movement.  The most recent VA 
examination results revealed no evidence of increased 
limitation of motion due to weakness, fatigability, 
instability, or incoordination following repetitive motion.  
The Board acknowledges that the veteran experiences bilateral 
knee pain and decreased range of motion.  However, the Board 
finds that the severity of the veteran's bilateral knee 
disability is contemplated in the currently assigned 
disability evaluations.  Accordingly, the veteran is not 
entitled to an evaluation in excess of 10 percent, for either 
knee, under any applicable diagnostic code.  



II.  Degenerative Disc Disease

The veteran also contends in this case that his service-
connected back disability has worsened and that this decline 
warrants a higher disability evaluation.  The veteran was 
originally granted service connection for degenerative disc 
disease of L5-S1 with scoliosis and accentuation of lumbar 
lordosis with recurrent low back pain in a rating decision 
dated August 1989.  The RO evaluated the veteran's 
degenerative disc disease (DDD) under Diagnostic Code 5293 as 
10 percent disabling, effective May 23, 1989.  A subsequent 
rating decision dated November 2002 increased the veteran's 
disability evaluation for his DDD to 20 percent under 
Diagnostic Code 5293, effective November 1, 2001.

During the pendency of the veteran's appeal, the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the veteran had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Regulations in Effect Prior to September 26, 2003

Prior to September 26, 2003, Diagnostic Code 5295, which set 
forth the diagnostic code for lumbosacral strain, provided 
that a 40 percent rating was warranted for a severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating was 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent evaluation 
was warranted for a lumbosacral strain with characteristic 
pain on motion.  

Diagnostic Code 5292, which set forth the diagnostic code for 
lumbar spine limitation of motion, provided that a 40 percent 
evaluation was warranted for severe limitation of motion of 
the lumbar spine, while a 20 percent evaluation was warranted 
for moderate limitation of motion of the lumbar spine.  A 10 
percent evaluation was warranted for slight limitation of 
motion of the lumbar spine.

Prior to the September 2002 revision, Diagnostic Code 5293, 
which set forth the diagnostic code for intervertebral disc 
syndrome (IVDS), provided that a 60 percent evaluation 
required pronounced IVDS with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  A 40 percent evaluation 
was assigned for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 20 percent 
evaluation was assigned for moderate intervertebral disc 
syndrome with recurring attacks.  A 10 percent evaluation was 
assigned for mild intervertebral disc syndrome, while a non-
compensable evaluation was assigned for intervertebral disc 
syndrome which was post-operative, cured.

Under the September 23, 2002 amendments to Diagnostic Code 
5293 for rating intervertebral disc syndrome, a 60 percent 
disability rating remained the highest available rating and 
was warranted when there were incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation was assigned when there were 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 20 percent evaluation was assigned when there were 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks in the past 12 months.  A 
10 percent evaluation was assigned when there was 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  

Note One to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome which 
are present constantly, or nearly so.

The Board notes that the September 2002 amendments did not 
change the criteria under Diagnostic Code 5292 or 5295.

Regulations in Effect After September 26, 2003

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under the General Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243) 
(Formula Based on Incapacitating Episodes).

The amended regulations established new diagnostic codes for 
the various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2007).  Other than a disability involving IVDS, the 
different disabilities are evaluated under the same rating 
criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, (For diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 20 
percent evaluation is for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine of not greater than 120 degrees.  A 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned where there is evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2007).

In addition, several notes outline additional guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.
Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

Plate V provides a pictorial of the normal range of motion 
for the cervical and thoracolumbar spine.   See 38 C.F.R. 
§ 4.71a, Plate V (2007).

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca, supra.  The Board has considered the 
evidence of record.  
 
The first pertinent evidence of record is dated December 
2001.  The veteran presented to VA at that time for the 
purpose of establishing care.  The examiner described the 
veteran's back pain as "stable."  

The veteran was afforded a contract VA C&P examination in 
July 2002 in connection with the current claim.  The veteran 
reported chronic low back pain with associated muscle spasms.  
The veteran also reported radiating pain to the legs, but 
denied having radiating pain to other parts of his body.  The 
veteran experienced weekly flare-ups which lasted for a few 
hours.  The veteran's symptoms were exacerbated by standing, 
stooping, walking, and overuse.  The veteran obtained some 
relief with pain medication.  According to the veteran, his 
back disability required bedrest for three to four days and 
treatment by a physician approximately once per year.  The 
veteran denied having physical therapy, interarticular 
injections, or surgery on his back.

It was noted that the veteran was able to brush his teeth, 
dress himself, shower, cook, walk, vacuum, push a lawnmower, 
drive a car, shop, garden, climb stairs, and take out the 
trash.

Upon physical examination, the veteran was in no acute 
distress.  His posture was normal and no evidence of 
kyphosis, lordosis, or ankylosis was noted.  The veteran's 
gait was normal.  He was able to change position and get on 
and off the examining table without difficulty.  The veteran 
did not use any assistive devices for walking.  The veteran's 
legs were of equal length.  Examination of the lumbar spine 
showed no evidence of muscle tenderness or weakness.  
Straight leg testing was negative bilaterally with no 
evidence of radiculopathy.  The examiner noted evidence of 
muscle spasm, but found no evidence of radiation of pain on 
movement.

Range of motion testing of the lumbar spine showed flexion to 
90 degrees, extension to 35 degrees, right and left lateral 
bending to 40 degrees, and right and left rotation to 35 
degrees.  The examiner noted that the veteran's range of 
motion was not limited additionally by pain, fatigue, lack of 
endurance, incoordination, or weakness. 

A neurological examination conducted at that same time showed 
grossly intact senses.  The veteran's motor strength was 
described as 5/5 in all extremities.  The veteran had good 
tone bilaterally with good active motion.  The veteran's 
reflexes and peripheral pulses were likewise normal.

The examiner diagnosed the veteran as having degenerative 
changes of L5-S1 with scoliosis, based on history.  The 
examiner indicated that the physical examination showed 
mildly decreased range of motion, particularly on flexion.  
The examiner also noted that this diagnosis impacted the 
veteran's usual occupation and daily activities.  However, 
the examiner did not discuss the extent of the impact on the 
veteran's usual occupation and daily activities.

The examiner also diagnosed the veteran as having 
accentuation of lumbar lordosis with a recurrent lower back 
condition, based on history.  The examiner indicated that the 
physical examination showed decreased range of motion, 
particularly on flexion.  The examiner reiterated that the 
straight leg test was negative and that the veteran's gait 
and neurological examination were within normal limits.  The 
examiner concluded that this diagnosis had no impact on the 
veteran's usual occupation or daily activities. 

X-rays of the veteran's lumbosacral spine taken at a VA 
medical facility in February 2003 were interpreted to show 
multi-level osteophytosis at L3-4 and less so at L4-5.  The 
L5-S1 disc showed moderate narrowing.  The radiologist noted 
a subtle "lucency" in the pars region of the 
interarticularis at L5, but since this was unconfirmed on the 
lateral view, the radiologist noted that this was probably 
from superimposed shadows. 

In a January 2004 VA preventative medicine treatment note, 
the veteran's back showed intact range of motion with no 
evidence of point tenderness or muscle spasms.

The veteran testified before a decision review officer in 
July 2004.  The veteran indicated that his back pain and 
spasms required heat treatments approximately two to three 
times per week.  On average, the veteran stated that he 
missed three to four days of work in the past year due to his 
service-connected back disability.  The veteran also stated 
that he had a daily stretching regimen and that he took 
Naproxen twice daily for back pain.

The veteran was also afforded a VA C&P examination in May 
2006.  At that time, he reported having daily back pain since 
1988.  The veteran had, on rare occasion, radiating pain, but 
the pain was never below the knee.  The veteran denied any 
repetitive or sensory component to his back pain, and he 
reported no incapacitating episodes within the last 12 
months.  The back pain was noted to have minimal effect on 
his daily activities.  

Upon physical examination, the veteran was able to get in and 
out of a chair and on and off of the examining table with 
ease.  The veteran's gait was normal.  Range of motion 
testing of the lumbar spine showed flexion to 90 degrees, 
extension to 30 degrees, and 30 degrees of lateral bending on 
either side.  No evidence of significant scoliosis was found, 
and there was no pain on straight leg raise testing.  The 
veteran was able to heel and toe walk well, and no sciatic 
tension signs were noted at that time.  The veteran's motor 
and sensory functions were entirely within normal limits and 
the veteran's reflexes were +2 and symmetric.  The examiner 
also found no evidence of increased limitation of motion due 
to weakness, fatigability, or incoordination following 
repetitive use.  Diagnostic tests of the lumbar spine 
revealed no bony abnormalities.  The impression was 
degenerative disc disease at L5-S1, by history, confirmed in 
medical records.     

In evaluating the veteran's orthopedic disability in light of 
the old criteria, the Board finds that there is no basis for 
an evaluation in excess of 20 percent.  Pursuant to 
Diagnostic Code 5295, the Board finds that the veteran does 
not demonstrate a marked limitation of forward bending, 
positive Goldthwaite's sign or abnormal mobility on forced 
motion to justify a 40 percent rating.  He has some mild 
limitation of motion on flexion, as noted on the examination 
report from July 2002.  However, it was not characterized as 
a marked limitation; in fact, there was no report of abnormal 
mobility, no evidence of a positive Goldthwaite's sign, and 
the examiner determined that the range of motion was 
essentially normal.  

Prior to the September 2002 revision, Diagnostic Code 5293, 
which set forth the diagnostic code for intervertebral disc 
syndrome (IVDS), provided that a 60 percent evaluation 
required pronounced IVDS with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseases 
disc, little intermittent relief.  A 40 percent evaluation 
was assigned for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 20 percent 
evaluation was assigned for moderate intervertebral disc 
syndrome with recurring attacks.  A 10 percent evaluation was 
assigned for mild intervertebral disc syndrome, while a non-
compensable evaluation was assigned for intervertebral disc 
syndrome which was post-operative, cured.  The Board notes 
that a review of the veteran's treatment records shows 
neither evidence of IVDS in this case nor any of the symptoms 
described above.

The Board has also considered the veteran's disability for an 
evaluation under Diagnostic Code 5292, for limitation of 
motion of the lumbar spine.  
The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 
38 C.F.R. § 4.71a.  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating 
criteria-"moderate" or "severe."

The VA C&P examiner described the veteran's limitation of 
motion on flexion as "mild" in July 2002.  Range of motion 
testing conducted at that time, however, was normal.  The 
veteran was able to brush his teeth, dress himself, shower, 
cook, walk, vacuum, push a lawnmower, drive a car, shop, 
garden, climb stairs, and take out the trash.  The Board also 
notes that despite the veteran's subjective complaints of 
painful motion, range of motion testing conducted in May 2006 
was also normal.  Thus, the Board finds that the evidence of 
record does not warrant a disability evaluation in excess of 
20 percent based on limitation of motion of the lumbar spine. 

Finally, a 40 percent rating is for consideration where there 
is favorable ankylosis of the lumbar spine under Diagnostic 
Code 5289.  38 C.F.R. § 4.71a (2003).  However, the record 
contains no evidence of ankylosis such that any rating, at 
the 40 percent level or higher, can be entertained in the 
veteran's case prior to September 26, 2003 or thereafter.

An evaluation in excess of 40 percent under the old 
regulations was contemplated only in certain circumstances, 
none of which are met here.  For example, Diagnostic Code 
5285 assigned a 60 percent evaluation for residuals of 
vertebral fracture without cord involvement; abnormal 
mobility requiring neck brace.  A 100 percent evaluation was 
contemplated for residuals of vertebral fracture with cord 
involvement, bedridden, or requiring long leg braces.  The 
Board finds no medical evidence of record of a vertebral 
fracture or residuals thereof contained in the claims file.

Prior to September 26, 2003, Diagnostic Code 5286 
contemplated a 60 percent evaluation for complete bony 
fixation (ankylosis) of the spine at a favorable angle, while 
a 100 percent evaluation was contemplated for complete bony 
fixation (ankylosis) of the spine at an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  Under Diagnostic Code 5289, a 50 percent evaluation 
was assigned for unfavorable ankylosis of the lumbar spine.  
As noted above, the Board finds no medical evidence of record 
of ankylosis contained in the claims file. 

In evaluating the veteran's orthopedic disability in light of 
the new criteria, the Board finds that there is no basis for 
a rating in excess of 20 percent.  The veteran's range of 
motion for forward flexion of the lumbar spine was normal at 
the time of his last VA C&P examination.  Given the evidence 
of record, an evaluation  in excess of 20 percent under 
Diagnostic Code 5237 is not warranted because there is no 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less, favorable ankylosis of the entire 
thoracolumbar spine, ankylosis of the entire thoracolumbar 
spine. 

The criteria used to evaluate disabilities involving 
intervertebral disc syndrome (IVDS) under Diagnostic Code 
5293 was amended in September 2002.  38 C.F.R. § 4.71a 
(2003).  This criteria was in effect at the time the veteran 
submitted his current claim.  The criteria as amended in 
September 2002 directed that IVDS be evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

An evaluation of 60 percent requires intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  An evaluation 
of 40 percent requires IVDS with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  An evaluation of 20 
percent requires IVDS with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  An evaluation of 10 percent 
requires IVDS with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.

The veteran testified before a decision review officer in 
July 2004 that he missed three to four days of work in the 
past year due to his service-connected back disability.  The 
Board notes, however, that this information was self-reported 
by the veteran and unsupported by the evidence of record.  
Most recently, the veteran reported during the May 2006 VA 
C&P examination that he had no incapacitating episodes within 
the last 12 months.  Thus, the Board finds that there is no 
evidence of record to show that the veteran experienced 
incapacitating episodes for his service-connected back 
disability as contemplated by the rating criteria.  

Although the veteran reported having occasional radiating 
pain to the legs in May 2006, there is no current 
neurological disability that has been linked to the veteran's 
service-connected back disability.  In fact, a neurological 
examination conducted in May 2006 in concert with the 
veteran's service-connected back disability was normal. 

Similarly, the evidence of record does not support a 
disability evaluation in excess of 20 percent under 
Diagnostic Code 5243.  The Board notes that the 
Incapacitating Episode Formula is nearly the same as that 
utilized in the 2002 changes.  IVDS continues to be evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  An evaluation of 60 percent requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  An evaluation of 40 percent requires IVDS with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
An evaluation of 20 percent requires IVDS with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  An 
evaluation of 10 percent requires IVDS with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  The Board 
finds that there is no evidence of record to show that the 
veteran experienced incapacitating episodes for his service-
connected back disability as contemplated by this rating 
criteria.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2007).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

In May 2006, the veteran reported having daily back pain 
since 1988.  The veteran had, on rare occasion, radiating 
pain, but the pain was never below the knee.  The veteran 
denied any repetitive component to his back pain.  Notably, 
the examiner also found no evidence of increased limitation 
of motion due to weakness, fatigability, or incoordination 
following repetitive use.  

The veteran's complaint of pain is contemplated in his 
current 20 percent disability.  There is no objective 
clinical indication that the veteran's symptoms result in 
functional limitation to a degree that would support a rating 
in excess of the current 20 percent evaluation under 
Diagnostic Code 5293 or Diagnostic Code 5237.  For all the 
foregoing reasons, the Board finds that the 20 percent 
evaluation currently assigned for his degenerative disc 
disease is proper, and that the criteria for a higher 
evaluation have not been met.

III.  External Hemorrhoids

The veteran was originally granted service connection for 
external hemorrhoids in a rating decision dated August 1989.  
The RO evaluated the veteran's external hemorrhoids as a non-
compensable disability under Diagnostic Code 7336, effective 
May 23, 1989.  A subsequent rating decision dated November 
2002 confirmed and continued the non-compensable disability 
evaluation for the veteran's external hemorrhoids.  The 
veteran now contends that his external hemorrhoids have 
worsened and that this decline warrants a higher disability 
evaluation.

According to 38 C.F.R. § 4.114, Diagnostic Code 7336, mild or 
moderate external hemorrhoids are assigned a non-compensable 
disability evaluation.  Large or thrombotic irreducible 
external hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences are assigned a 10 percent 
evaluation.  A 20 percent evaluation is assigned for external 
hemorrhoids with persistent bleeding and secondary anemia, or 
with fissures.

The first pertinent treatment record is dated July 2002.  The 
veteran was afforded a VA contract C&P examination at that 
time.  The veteran specifically denied during the examination 
that his hemorrhoids bothered him.  He denied having any 
blood clots or that he had difficulty holding his stool.  A 
rectal and prostate examination was normal and there was no 
evidence of fissures or fecal leakage.  The impression was 
status-post external hemorrhoids.  The examiner further noted 
that there was no evidence of active bleeding, clots, 
fistula, or abscess.  The veteran's disability had no impact 
on his usual occupation and daily activities, according to 
the examiner.

Given the evidence of record, the Board finds that the 
veteran is not entitled to a compensable evaluation for his 
external hemorrhoids.  Medical evidence of record is devoid 
of information showing that the veteran's external 
hemorrhoids were large or thrombotic irreducible external 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences, or that the external hemorrhoids 
resulted in persistent bleeding and secondary anemia or 
fissures.  On the contrary, the July 2002 rectal examination 
was normal.

The Board acknowledges that the veteran has not had a VA 
examination pertaining to this disability since July 2002.  
However, a new VA examination is not warranted in this case 
as there is no evidence of record showing an increase in the 
level of the veteran's disability.  See Glover v. West, 185 
F.3d 1328 (Fed. Cir. 1999) (finding that no examination 
required in absence of evidence showing some increase in 
disability).  Furthermore, the Court has in the past held 
that the mere passage of time does not require that VA 
provide a new examination.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 182 (2007).   Accordingly, the veteran's claim 
for a compensable evaluation for external hemorrhoids is 
denied.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
disabilities that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating. Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the current 
appeal. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 
9 Vet. App. 518 (1996).  

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-4.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

The veteran was notified in a March 2006 letter of the type 
of evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal.  In 
particular, the veteran was informed to submit information 
about ongoing treatment records, including VA or other 
federal or treatment records, recent Social Security 
determinations, statements from employers regarding job 
performance, lost time, or other information regarding how 
the veteran's disabilities affect his ability to work, and 
statements from other individuals who witnessed how the 
veteran's disability symptoms affected him.  The veteran was 
also provided with a January 2007 VCAA letter that informed 
him he could submit evidence showing his service-connected 
bilateral knee disability and back disability had increased 
in severity.  However, the Board notes that the January 2007 
VCAA letter failed to provide information about the effect 
that worsening had on the veteran's employment and daily 
life.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
veteran.  The Federal Circuit stated that requiring a veteran 
to demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the veteran, see Vazquez-Flores v. Peake, 22 Vet. App. at 
48-9 ("[a]ctual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 56.

 In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate the veteran's increased rating claims did not 
affect the essential fairness of the adjudication.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
veteran was provided with the rating criteria for these 
disabilities in the November 2003 Statement of the Case.  The 
Board notes that the veteran's claims were readjudicated 
following notice of this information by way of a January 2007 
Supplemental Statement of the Case.  The veteran was also 
provided with notice, via a May 2008 letter, of the rating 
criteria for all of the disabilities on appeal.  Furthermore, 
the veteran has provided specific arguments concerning the 
propriety of an increased rating and information about the 
impact of his disabilities on his job, thereby demonstrating 
actual knowledge of the relevant criteria.  
 
Given his contentions and the evidence of record, the veteran 
has demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
increased rating claims.  Thus, the purpose of the notice, to 
ensure that he had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
because he had actual knowledge of what was necessary to 
substantiate his claims prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  Moreover, based on the notices provided to the 
veteran, the Board finds that a reasonable person could be 
expected to understand what information and evidence is 
required to substantiate his increased rating claims.

In the present appeal, the veteran had actual knowledge of 
the information and evidence needed to substantiate his 
increased rating claims.  The veteran was also provided with 
notice, via a March 2006 letter, of the information and 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal. 

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
The presumption of prejudice on the VA's part has been 
rebutted in this case by the following: (1) the veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case based on his contentions and the 
communications sent to the veteran over the course of this 
appeal; and (2) based on the veteran's contentions and the 
communications over the course of this appeal, he is found to 
be reasonably expected to understand from the notices 
provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The veteran's available service treatment records have been 
obtained.  The veteran's post-service treatment records have 
been obtained.  The veteran was afforded more than one VA 
examination in connection with the current claims. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required.




ORDER

An evaluation in excess of 10 percent for chondromalacia 
patella, right knee, is denied.

An evaluation in excess of 10 percent for chondromalacia 
patella, left knee, is denied.
 
An evaluation in excess of 20 percent for degenerative disc 
disease of L5-S1 with scoliosis and accentuation of lumbar 
lordosis with recurrent low back pain is denied.
 
A compensable evaluation for external hemorrhoids is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


